Case 8:20-cv-00050-SCB-JSS Document 11 Filed 01/27/20 Page 1 of 18 PageID 49

                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

MICHAEL KEEVER,

        Plaintiff,

v.                                                                   Case No: 8:20-cv-50-T-24JSS

BELLE VISTA BLUFFS, INC. and
BEVERLY C. MACKIN,

        Defendants.


                     NOTICE OF DESIGNATION UNDER LOCAL RULE 3.05,
                       ADDITIONAL PROCEDURES FOR FLSA CASES,
                       AND ORDER REQUIRING ELECTRONIC FILING

        Please take notice that, in accordance with Local Rule 3.05, this action is designated as a

Track Two Case. Plaintiff is responsible for serving a copy of this notice and any attachment to

this notice upon all other parties.

        Pursuant to Federal Rule of Civil Procedure 16, the Court finds it necessary to implement

a schedule tailored to meet the particular circumstances of this case which is based on the Fair

Labor Standards Act (“FLSA”). Therefore, consistent with the just, speedy and inexpensive

administration of justice (Fed. R. Civ. P. 1), it is ORDERED that in addition to complying with

the provisions of Rule 26 (a)(1) and Local Rule 3.05 (c)(2)(B) and (d), the parties must also comply

with the following schedule:

        (1)     No later than fifteen (15) days from the date of service of the complaint on the

                defendant(s), or the date of this order, whichever occurs later, Plaintiff(s) shall

                answer the Court’s Interrogatories (attached to this Order) under oath or penalty of

                perjury, serve a copy on Defendant(s), and file the answers with the Court entitled

                “Notice of Filing Answers to Court’s Interrogatories.”

        (2)     No later than fifteen (15) days after Plaintiff(s) file(s) Answers to the Court’s

                Interrogatories, Defendant(s) shall serve on Plaintiff(s) and file with the Court a
Case 8:20-cv-00050-SCB-JSS Document 11 Filed 01/27/20 Page 2 of 18 PageID 50

           Verified Summary of all hours worked by Plaintiff(s) during each relevant pay

           period, the rate of pay and wages paid, including overtime pay, if any. No later than

           fifteen (15) days after Plaintiff(s) file(s) Answers to the Court’s Interrogatories,

           Defendant(s) shall also serve on Plaintiff(s) (but not file) a copy of all time sheets

           and payroll records that support or relate to the time periods in the Verified

           Summary.

     (3)   No later than thirty (30) days after Defendant(s) file(s) the Verified Summary,

           counsel for Plaintiff(s) and Defendant(s) shall meet and confer in person in a good

           faith effort to settle all pending issues, including attorneys fees and costs. Counsel

           shall have full authority to settle, and shall set aside sufficient time for a thorough,

           detailed, and meaningful conference that is calculated to fully resolve the case by

           agreement.

     (4)   No later than fourteen (14) days after the settlement conference, counsel shall

           jointly file either (1) a notice of settlement, or (2) a notice that confirms that the

           parties have complied with paragraphs (1), (2), and (3) above but have not settled

           the case.

     (5)   If the case has not already settled, then no later than 74 days after any Defendant

           first appears in the case, the parties must file a joint case management report. The

           parties should utilize the attached Case Management Report form. The parties shall

           not seek any other discovery prior to the completion of the case management report.

           The Court acknowledges that this deadline conflicts with the new deadline for

           issuing scheduling orders set forth in Federal Rule of Civil Procedure 16(b)(2),

           which became effective on December 1, 2015. However, the Court finds that

           good cause exists for extending the deadline, because it allows the parties to fully

           explore settlement before incurring more substantial legal fees litigating the case.
Case 8:20-cv-00050-SCB-JSS Document 11 Filed 01/27/20 Page 3 of 18 PageID 51

       (6)     Any motions for conditional certification must be filed no later than 60 days

               after the Court issues its Case Management and Scheduling Order.

       Effective July 12, 2004, all attorneys appearing before this Court must sign up and use

CM/ECF to file and receive documents in all actions pending before this Court no later than 15

days after appearing in an action. After signing up for CM/ECF, counsel must enter an email

address into their CM/ECF account at which counsel will receive all Court filings.

       DONE AND ORDERED at Tampa, Florida, this 27th day of January, 2020.




Copies: Counsel of Record
Attachments:
Court’s Interrogatories to Plaintiff(s)
Notice re: Case Management Report
Notice of Consent to magistrate judge
Case 8:20-cv-00050-SCB-JSS Document 11 Filed 01/27/20 Page 4 of 18 PageID 52

                 COURT’S INTERROGATORIES TO PLAINTIFF(S)

1.      During what period of time were you employed by the Defendant(s)?




2.   Who was your immediate supervisor?




3.   Did you have a regularly scheduled work period? If so, specify.




4.   What was your title or position? Briefly describe your job duties.




5.   What was your regular rate of pay?




6.   Provide an accounting of your claim, including:

     (a) dates
Case 8:20-cv-00050-SCB-JSS Document 11 Filed 01/27/20 Page 5 of 18 PageID 53




       (b) regular hours worked




       (c) over-time hours worked




       (d) pay received versus pay claimed




       (e) total amount claimed




7.      When did you (or our attorney) first complain to your employer about alleged violations
of the FLSA?
Case 8:20-cv-00050-SCB-JSS Document 11 Filed 01/27/20 Page 6 of 18 PageID 54




8.     Was this complaint written or oral? (If a written complaint, please attach a copy).




9.     What was your employer’s response? (If a written response, please attach a copy).




                                             _________________________________
                                                   (Plaintiff’s Signature)

STATE OF FLORIDA
COUNTY OF __________________


        BEFORE ME, the undersigned authority, on this day, personally appeared
________________________________, who being first duly sworn, deposes and says that
he/she has read the foregoing Answers to Interrogatories, knows the contents of same, and to the
best of his/her knowledge and belief, the same are true and correct.

       SWORN TO AND SUBSCRIBED before me on this _______ day of_______, 20___.

                                                 NOTARY PUBLIC


                                                 ______________________________
                                                 Signature of Person Taking Acknowledgment
Notary Stamp                                     Print Name:
                                                 Title: Notary Public
                                                 Serial No. (if any):

                                                 Commission Expires:
Case 8:20-cv-00050-SCB-JSS Document 11 Filed 01/27/20 Page 7 of 18 PageID 55

                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

MICHAEL KEEVER,

       Plaintiff,

v.                                                                  Case No: 8:20-cv-50-T-24JSS

BELLE VISTA BLUFFS, INC. and
BEVERLY C. MACKIN,

       Defendants.


                                            NOTICE

       The Court advises the parties of the following:

       A.      Most Track 2 cases will be tried within twelve (12) to eighteen (18) months of the

filing date. In order to further the prompt resolution of this case, Judge Bucklew encourages the

completion of discovery on or before six (6) to eight (8) months after the date of the defendant(s)'

first pleading. Parties seeking more than eight (8) months for discovery shall make such request,

along with a showing of good cause, in an addendum to the Case Management Report.

       B.      A Pretrial Conference will be set ninety (90) days after the dispositive motions

deadline. A trial will be scheduled one hundred and twenty (120) days after the dispositive

motions deadline.

       C.      MOTIONS FOR EXTENSION OF TIME RARELY WILL BE GRANTED

AND ONLY UPON A SHOWING OF GOOD CAUSE.

                                                             SUSAN C. BUCKLEW
                                                             United States District Judge
                                                             By: Charmaine Black
                                                                    Courtroom Deputy
Case 8:20-cv-00050-SCB-JSS Document 11 Filed 01/27/20 Page 8 of 18 PageID 56

                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION

MICHAEL KEEVER,

         Plaintiff,

v.                                                                                   Case No: 8:20-cv-50-T-24JSS

BELLE VISTA BLUFFS, INC. and
BEVERLY C. MACKIN,

         Defendants.


                                      CASE MANAGEMENT REPORT

       1.         Meeting of Parties: Pursuant to Local Rule 3.05(c)(2)(B) or (c)(3)(A), a meeting
was held on                 (date) at           (time) (check one) (__) by telephone (or) (__) at
                     (place) and was attended by:
                  Name                                        Counsel for (if applicable




         2.       Initial Disclosures:

          a.    Fed. R. Civ. P. 26(a)(1) as amended December 1, 2000 provides that "[e]xcept in
         categories of proceedings specified in Rule 26(a)(1)(E), or to the extent otherwise stipulated
         or directed by order, a party must, without awaiting a discovery request, provide to other
         parties: (A) the name and, if known, the address and telephone number of each individual
         likely to have discoverable information that the disclosing party may use to support its
         claims or defenses, unless solely for impeachment, identifying the subjects of the
         information; (B) a copy of, or a description by category and location of, all documents, data
         compilations, and tangible things that are in the possession, custody, or control of the party
         and that the disclosing party may use to support its claims or defenses, unless solely for
         impeachment; (C) a computation of any category of damages claimed by the disclosing
         party, making available for inspection and copying as under Rule 34 the documents or other
         evidentiary material, not privileged or protected from disclosure, on which such
         computation is based, including materials bearing on the nature and extent of injuries
         suffered; and (D) for inspection and copying as under Rule 34 any insurance agreement
         under which any person carrying on an insurance business may be liable to satisfy part or
         all of a judgment which may be entered in the action or to indemnify or reimburse for
         payments made to satisfy the judgment." Fed. R. Civ. P.26(a)(1).1

     1
       A party must make its initial disclosures based on the information then reasonably available to it and is not
     excused from making its disclosures because it has not fully completed its investigation of the case or because it
Case 8:20-cv-00050-SCB-JSS Document 11 Filed 01/27/20 Page 9 of 18 PageID 57


        The parties (check one)

                 have exchanged information referenced by Fed. R. Civ. P. 26(a)(1)(A)-(D) or
                   agree to exchange such information on or before                       (date).2

        _______ stipulate to not disclose information referenced by Fed. R. Civ. P. 26(a)(1)(A)-
                (D) for the specific reason(s) that:

                         ____________________________________________________________
                     _______________________________________________________________
                     _________________________________________________________

        _______ have been unable to reach agreement on whether to disclose information
                referenced by Fed. R. Civ. P. 26(a)(1)(A)-(D). (Identify party or parties)
                __________________________ objects to disclosure of such information for
                the specific reason(s) that:

                         ____________________________________________________________
                     _______________________________________________________________
                     _________________________________________________________


       3.        Discovery Plan - Plaintiff: The parties jointly propose the following
Plaintiff's discovery plan:

         a. Plaintiff's Planned Discovery: A description of every discovery effort Plaintiff plans
        to pursue is described below. The description of each discovery effort will be listed
        under the appropriate heading below and will include the subject matter of the discovery
        and the time during which the discovery will be pursued:
                         (1) Requests for Admission:




           Number of Requests for Admission: Parties may seek to limit the number of
           Plaintiff's requests for admission in accordance with Fed. R. Civ. P. 26(b)(2). Any
           such request must be made in paragraph 6 below and approved by the court.



    challenges the sufficiency of another party's disclosures or because another party has not made its disclosures.


    2
      Information referenced by Fed. R. Civ. P. 26(a)(1)(A)-(D) must be made "at or within 14 days of the Rule 26(f)
    conference unless a different time is set by stipulation or court order, or unless a party objects during the
    conference that initial disclosures are not appropriate in the circumstances of the action and states the objection
    in the Rule 26(f) discovery plan." Fed. R. Civ. P. 26(a)(1). Any party first served or otherwise joined after the
    Rule 26(f) conference must make these disclosures within 30 days after being served or joined unless a different
    time is set by stipulation or court order. See Fed. R. Civ. P. 26(a)(1).
Case 8:20-cv-00050-SCB-JSS Document 11 Filed 01/27/20 Page 10 of 18 PageID 58

                       (2) Written Interrogatories:
           Number of Interrogatories: Local Rule 3.03(a) provides "[u]nless otherwise permitted
           by the Court for cause shown, no party shall serve upon any other party, at one time or
           cumulatively, more than twenty-five (25) written interrogatories pursuant to Rule 33,
           Fed.R.Civ.P., including all parts and subparts." Any request by Plaintiff to exceed this
           limit must be made in paragraph 6 below and approved by the court.




                       (3) Requests for Production or Inspection:




                       (4) Oral Depositions:




           Number of Depositions: Local Rule 3.02(b) provides, "[i]n accordance with Fed. R.
           Civ. P. 30(a)(2)(A) and 31(a)(2)(A), no more than ten depositions per side may be taken
           in any case unless otherwise ordered by the Court." Any request by Plaintiff to exceed
           this limit must be made in paragraph 6 below and approved by the court.

           Time Permitted for Each Deposition:      Each deposition is limited to one day of seven
           hours in accordance with Fed. R. Civ. P. 30(d)(2) unless extended by agreement of the
           parties or order of Court.

           The parties stipulate/request a court order to extend the time to take the deposition of
           the following individuals:

                                          Proposed length
               Name                             of Deposition                        Grounds




(cont'd)                                       Proposed length
               Name                              of Deposition                       Grounds
Case 8:20-cv-00050-SCB-JSS Document 11 Filed 01/27/20 Page 11 of 18 PageID 59




     b. Disclosure of Expert Testimony: Parties stipulate, in accordance with Fed. R. Civ. P.
     26(a)(2)(C), that Plaintiff's Fed. R. Civ. P. 26(a)(2) disclosure will be due as noted here:




     c. Supplementation of Disclosures and Responses: Parties agree that Plaintiff's
     supplementation under Fed. R. Civ. P. 26(e) will be provided at the following times:




     d. Completion of Discovery: Plaintiff will commence all discovery in time for it to be
     completed on or before                      (date).


      4.    Discovery Plan - Defendant: The parties jointly propose the following
      Defendant's discovery plan:

      a. Defendant's Planned Discovery: A description of every discovery effort Defendant plans
     to pursue is described below. The description of each discovery effort will be listed under
     the appropriate heading below and will include the subject matter of the discovery and the
     time during which the discovery will be pursued:




                     (1) Requests for Admission:




        Number of Requests for Admission: Parties may seek to limit the number of
        Defendant's requests for admission in accordance with Fed. R. Civ. P. 26(b)(2). Any
        such request must be made in paragraph 6 below and approved by the court.
Case 8:20-cv-00050-SCB-JSS Document 11 Filed 01/27/20 Page 12 of 18 PageID 60


                     (2) Written Interrogatories:




        Number of Interrogatories: Local Rule 3.03(a) provides "[u]nless otherwise permitted
        by the Court for cause shown, no party shall serve upon any other party, at one time or
        cumulatively, more than twenty-five (25) written interrogatories pursuant to Rule 33,
        Fed.R.Civ.P., including all parts and subparts." Any request by Defendant to exceed
        this limit must be made in paragraph 6 below and approved by the court.

                     (3) Requests for Production or Inspection:




                     (4) Oral Depositions:




        Number of Depositions: Local Rule 3.02(b) provides, "[i]n accordance with Fed. R.
        Civ. P. 30(a)(2)(A) and 31(a)(2)(A), no more than ten depositions per side may be taken
        in any case unless otherwise ordered by the Court." Any request by Defendant to
        exceed this limit must be made in paragraph 6 below and approved by the court.

        Time Permitted for Each Deposition: Each deposition is limited to one day of seven
        hours in accordance with Fed. R. Civ. P. 30(d)(2) unless extended by agreement of the
        parties or order of Court.

        The parties stipulate/request a court order to extend the time to take the deposition of
        the following individuals:

                                       Proposed length
             Name                            of Deposition                        Grounds




      b. Disclosure of Expert Testimony: Parties stipulate, in accordance with Fed. R. Civ.
     P. 26(a)(2)(C), that Defendant's Fed. R. Civ. P. 26(a)(2) disclosure will be due as noted
     here:
Case 8:20-cv-00050-SCB-JSS Document 11 Filed 01/27/20 Page 13 of 18 PageID 61


       c. Supplementation of Disclosures and Responses: Parties agree that Defendant's
      supplementation under Fed. R. Civ. P. 26(e) will be provided at the following times:


       d. Completion of Discovery: Defendant will commence all discovery in time for it to
                                                                       be completed on or
                                                                       before
                                                                       (date).




        5.      Joint Discovery Plan - Other Matters: Parties agree on the following other matters
relating to discovery (e.g., handling of confidential information, assertion of privileges, whether
discovery should be conducted in phases or be limited to or focused upon particular issues):



       6.      Disagreement or Unresolved Issues Concerning Discovery Matters: Any
disagreement or unresolved issue will not excuse the establishment of discovery completion dates.
The parties are unable to agree as to the following issues concerning discovery:



        7.     Third Party Claims, Joinder of Parties, Potentially Dispositive Motions: Parties
agree that the final date for filing motions for leave to file third party claims, motions to join
parties, motions for summary judgment, and all other potentially dispositive motions should be
_______.(Note time limit in Local Rule 4.03.)



       8.       Settlement and Alternative Dispute Resolution: Pursuant to Local Rule
3.05(c)(2)(C)(v), the parties submit the following statement concerning their intent regarding
Alternative Dispute Resolution:


         Parties agree that settlement is
       likely           (check one)
       unlikely.

Parties agree to consent to binding arbitration pursuant to Local Rules 8.02(a)(3) and 8.05(b).
        yes            no             likely to agree in future

If binding arbitration is not agreed to, the court may order nonbinding arbitration pursuant to
Chapter Eight of the Local Rules of the Middle District of Florida, mediation pursuant to Chapter
Nine of the Local Rules of the Middle District of Florida, or both.
Case 8:20-cv-00050-SCB-JSS Document 11 Filed 01/27/20 Page 14 of 18 PageID 62

        9.    Consent to Magistrate Judge Jurisdiction: The parties agree to consent to the
jurisdiction of the United States Magistrate Judge for final disposition, including trial. See 28
U.S.C. § 636. Form is attached.

       yes             no             likely to agree in future



       10.     Preliminary Pretrial Conference: Track Three Cases: Local Rule 3.05(c)(3)(B)
provides that preliminary pretrial conferences are mandatory in Track Three Cases.

Track Two Cases: Parties
      request (check one)
      do not request

a preliminary pretrial conference before entry of a Case Management and Scheduling Order in
this Track Two case. Unresolved issues to be addressed at such a conference include:



        11.      Final Pretrial Conference and Trial: Parties agree that they will be ready for a
final pretrial conference on or after                       (date) and for trial on or after
(date). This Jury            Non-Jury         trial is expected to take approximately
hours.



       12.      Pretrial Disclosures and Final Pretrial Procedures: Parties acknowledge that they
are aware of and will comply with pretrial disclosures requirements in Fed. R. Civ. P. 26(a)(3)
and final pretrial procedures requirements in Local Rule 3.06.




       13.     Other Matters:
                                                      Date:

                                                      Signature of Counsel (with information
                                                      required by Local Rule 1.05(d)) and
                                                      Signature of Unrepresented Parties
Case 8:20-cv-00050-SCB-JSS Document 11 Filed 01/27/20 Page 15 of 18 PageID 63
Case 8:20-cv-00050-SCB-JSS Document 11 Filed 01/27/20 Page 16 of 18 PageID 64



                                         UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF FLORIDA
                                                TAMPA DIVISION

MICHAEL KEEVER, individually, and as
the class representative of others similarly
situated,

         Plaintiff,

v.                                                                                  Case No: 8:20-cv-50-T-24JSS

BELLE VISTA BLUFFS, INC., a Florida
Registered Corporation and BEVERLY C.
MACKIN, individually,

         Defendants.


 NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

          Notice of a magistrate judge's availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate
judge may exercise this authority only if all parties voluntarily consent.

         You may consent to have your case referred to a magistrate judge, or you may withhold your consent without
adverse substantive consequences. The name of any party withholding consent will not be revealed to any judge who may
otherwise be involved with your case,

         Consent to a magistrate judge's authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.

Printed names of parties and attorneys               Signatures of parties or attorneys                      Dates




                                                   REFERENCE ORDER
         IT IS ORDERED that this case be referred to a UNITED STATES MAGISTRATE JUDGE for all further
proceedings and order the entry of a final judgment in accordance with 28 U.S.C. 636(c), Fed. R. Civ. P. 73.



                DATE                                                              SUSAN C. BUCKLEW
                                                                            UNITED STATES DISTRICT JUDGE
Case 8:20-cv-00050-SCB-JSS Document 11 Filed 01/27/20 Page 17 of 18 PageID 65




NOTE:   RETURN THIS FORM TO THE CLERK OF COURT ONLY IF YOU ARE CONSENTING TO THE EXERCISE OF JURISDICTION
        BY A UNITED STATES MAGISTRATE JUDGE. DO NOT RETURN THIS FORM TO A JUDGE.
        Case 8:20-cv-00050-SCB-JSS Document 11 Filed 01/27/20 Page 18 of 18 PageID 66

                                          UNITED STATES DISTRICT COURT
                                           MIDDLE DISTRICT OF FLORIDA
                                                 TAMPA DIVISION

MICHAEL KEEVER, individually, and as the class
representative of others similarly situated,

        Plaintiff,

v.                                                                     Case No: 8:20-cv-50-T-24JSS

BELLE VISTA BLUFFS, INC., a Florida Registered
Corporation and BEVERLY C. MACKIN, individually,

        Defendants.


     NOTICE, CONSENT, AND REFERENCE OF A DISPOSITIVE MOTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge's availability. A United States magistrate judge of this court is available to conduct
all proceedings and enter a final order dispositive of each motion. A magistrate judge may exercise this authority only if
all parties voluntarily consent.

        You may consent to have motions referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may
otherwise be involved with your case.

          Consent to a magistrate judge's consideration of a dispositive motion. The following parties consent to have a
United States magistrate judge conduct any and all proceedings and enter a final order as to each motion identified below
(identify each motion by document number and title).

        MOTION(S)                  _____________________________________________

                                   _____________________________________________

Printed names of parties and attorneys                   Signature of parties or attorneys               Date




                                                  REFERENCE ORDER

        IT IS ORDERED: The motions are referred to the United States magistrate judge to conduct all proceedings
and enter a final order on the motions identified above in accordance with 28 U.S.C. ' 636(c).


___________________                                                    __________________________________________
          Date                                                                  SUSAN C. BUCKLEW
                                                                          UNITED STATES DISTRICT JUDGE
NOTE:     RETURN THIS FORM TO THE CLERK OF COURT ONLY IF YOU ARE CONSENTING TO THE EXERCISE OF JURISDICTION
          BY A UNITED STATES MAGISTRATE JUDGE. DO NOT RETURN THIS FORM TO A JUDGE.
